Citation Nr: 1234409	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for valvular heart disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that the Veteran's heart disease claims have been separately characterized on the title page of this decision.  This best reflects the issues on appeal.  

The issue of entitlement to service connection for valvular heart disease is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran served in the Republic of Vietnam from January 1968 to January 1969 and subsequently developed ischemic heart disease to a compensable degree; the evidence does not affirmatively establish that ischemic heart disease is unrelated to the Veteran's exposure to herbicides in Vietnam.

CONCLUSION OF LAW

The Veteran's ischemic heart disease is presumed to be the result of his exposure to herbicides during active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307. 

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for the disease based on herbicide exposure. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied.  38 C.F.R. § 3.309.

Analysis

The Veteran's service personnel records show that he served in the United States Army, and was stationed in the Republic of Vietnam from January 1968 to January 1969.  He was not shown to have any heart disability during his separation examination in May 1970.  

In 2009, the Veteran was diagnosed as having single-vessel coronary artery disease.  A stress echocardiogram report from the same timeframe indicates that the test was "negative for ischemia by symptoms, equivocal for ischemia by EKG and positive for ischemia by echocardiograph imaging."  The Veteran's abnormal stress test was found to be indicative of ischemia in the LAD territory.  

On a VA examination in January 2011, the Veteran was diagnosed with cardiomyopathy, arteriosclerotic heart disease, and atrial fibrillation.  The examiner opined that the Veteran's arteriosclerotic heart disease was not ischemic in nature, but provided no rationale for that opinion.  Thus, the Board finds the January 2011 opinion to be of limited probative value.  

Nevertheless, there is no disagreement that the Veteran's service involved duty in the Republic of Vietnam.  Although there was some dispute as to whether the Veteran had ischemic heart disease, recent treatment records show positive findings of ischemia by echocardiography imaging and abnormal stress test indicative of ischemia.  The Veteran also has been diagnosed as having single-vessel coronary artery disease.  In addition, there is no evidence affirmatively establishing that the disease is unrelated to his exposure to herbicides in Vietnam.  Therefore, service connection is warranted on a presumptive basis.


ORDER

Service connection for ischemic heart disease on the basis that it is presumed to be related to herbicide exposure in service is granted.


REMAND

As set forth above, the Board has granted presumptive service connection for ischemic heart disease based on the liberalizing criteria that came into effect in August 2010.  The Veteran also appears to contend that service connection is warranted for valvular heart disease, which is not a disease subject to presumptive service connection on the basis of herbicide exposure.  Service connection was originally denied for heart disease in an unappealed May 1986 rating decision.  

In May 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  Unfortunately, a transcript of the proceeding could not be made.  In August 2012, VA sent the Veteran a letter explaining the lack of transcript from his original hearing, and asking whether he wished to participate in a second hearing.  In correspondence received by VA in September 2012, the Veteran indicated that he wished to appear for a Travel Board hearing at the Buffalo RO.  



Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide all required notice in response to the claim to reopen the claim for service connection for heart disease, other than ischemic or coronary artery disease.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the remaining issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case.

4.  In addition, if the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be scheduled for a Board hearing at the RO, in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


